UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-2037


CLARENCE B. JENKINS, JR.,

                    Plaintiff - Appellant,

             v.

SOUTH CAROLINA DEPARTMENT OF EMPLOYMENT WORKFORCE;
SOUTH CAROLINA BUDGET AND CONTROL BOARD; OFFICE OF SOUTH
CAROLINA GOVERNOR,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Paige Jones Gossett, Magistrate Judge. (3:18-cv-01874-PJG)


Submitted: July 22, 2020                                          Decided: August 10, 2020


Before NIEMEYER and KEENAN, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence B. Jenkins, Jr., Appellant Pro Se. Kenneth A. Davis, Tierney F. Dukes, BOYKIN
& DAVIS, LLC, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence B. Jenkins, Jr., appeals the magistrate judge’s order dismissing his

amended complaint alleging violations of Title VII of the Civil Rights Act of 1964,

42 U.S.C. §§ 2000e to 2000e-17 (2018). See 28 U.S.C. § 636(c) (2018). We have found

no evidence supporting Jenkins’ assertion that the magistrate judge and Defendants

engaged in misconduct during the proceedings. And because Jenkins’ opening informal

brief does not challenge the grounds for the magistrate judge’s disposition, he has forfeited

appellate review of those rulings. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d 170,

177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth Circuit

rules, our review is limited to issues preserved in that brief.”); United States v. Copeland,

707 F.3d 522, 530 (4th Cir. 2013) (“[G]enerally we will not consider issues raised for the

first time in a reply brief.”). Accordingly, we affirm the magistrate judge’s order. * We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                                AFFIRMED




       *
         Although the magistrate judge dismissed some claims without prejudice, we have
jurisdiction to consider Jenkins’ appeal. See Bing v. Brivo Sys., LLC, 959 F.3d 605, 615
(4th Cir. 2020).

                                             2